Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
“the translator training is synchronized with the object recognizer training, where loss values from the second loss function are incorporated into calculations made by the first loss function”, as recited in claim 11. (In the reply filed on 9/17/2021, applicant argues that the paragraph [0134] of PGPub US 20190080205 A1 of the parent application 15/705,504 discloses the above subject matter. However, the cited paragraph only discloses the use of “the activations 1021” “inside of the loss function of the autoencoder 1011” and the “coordination between the object recognizer 1017 and the translator 1009”, and there is no explicit or implicit disclosure about “where loss values from the second loss function are incorporated into calculations made by the first loss function” as recited in claim 11.)
“the GAN training includes initializing the discriminative neural network with the set of translated images”, as recited in claim 18.
Response to Arguments
Applicant's amendments and Terminal Disclaimer filed on 9/17/2021 overcome the following set forth in the previous Office Action:
The claims 4-8 being objected.
The claims 1-19 being rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10504004.
The claims 2-3, 7-8, 13-14 and 16  being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
The claims 7-8 and 17  being rejected under 35 USC §103.
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations 
as originally filed, and as to all the arguments on the amended claim limitations the responses will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
	Applicant states in the Remarks that claim 19 is cancelled but claim 19 is still listed in the claims filed on 9/17/2021.
Regarding claim 1, applicant argues that “(w)hile Estrada may improve training by providing a larger set of images, this does not equate to an improvement in the task performance of an object recognizer.”
The Office respectfully disagrees. Applicant has not provided a reasoning as to why improving “training by providing a larger set of images” “does not equate to an improvement in the task performance of an object recognizer”. In the amended claims, 
Furthermore, applicant argues that “(n)owhere does Estrada disclose producing a plurality of translated images or a plurality of generated images with a GAN for improving the task performance by providing the object recognizer with a collection of training images including the plurality of translated images and the plurality of generated images. In fact, Applicant submits that Estrada teaches away from the claimed subject matter. Estrada uses image manipulation software module to correct or enhance the readability of a geospatial objects in an image. In an effort to equate the image manipulation software module with the claimed subject matter, the Examiner cites to Zhang as teaching a computer-based machine learning system which trains a generative model to produce a set of translated images, and Goodfellow as teaching a GAN applied in an object recognition application. However, Applicant submits that neither the generative model as described by Zhang or the GAN as described by Goodfellow disclose the claimed subject matter. Rather, Zhang describes a generative model which uses information in the form of computer-aided design (CAD) data of an integrated circuit or IC. The claimed subject matter generates and uses a set of translated images that does not require a source of information other than the set of 
The Office respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current case, Estrada is relied upon to disclose an object analyzer and as well to provide the object recognizer with a collection of training images, Zhang is relied upon to teach training a translator to produce a plurality of translated images of the target object, whereas Goodfellow is relied upon to teach a generative adversarial network (GAN) and also to teach training the GAN to produce a plurality of generated images of the target object, as discussed in the previous office action. Applicant has not pointed out where the Office has erred in the previous office action with regard to the obviousness of the claimed invention of claim 1 in light of disclosures of Estrada, Zhang and Goodfellow. Applicant asserts that “Estrada teaches away from the claimed subject matter” without providing the reasoning as to how Estrada teaches away from the claimed subject matter. Applicant has also not provided any arguments in regard to examiner’s interpretation of the image manipulation software module of Estrada.

The Office respectfully disagrees. 
As discussed in the previous office action (see pages 8-9 of the previous office action), the combination of Estrada and Zhang would “yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada and the technique of training a translator would continue to function as taught by Zhang.” Furthermore, “with the inclusion of Zhang's technique of training a translator, the method for improving the training of a computer-based object recognizer would be much more effective since the trained translator would provide more realistic simulated images translated from CAD images using the trained generative model (i.e., translator).” 
Estrada: Figs. 10-11 and [0064])”.
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  
Claims 10 and 19 seem to repeat each other, thus one of them seems to be redundant and should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 18 recite "the set of translated images". However, there is insufficient antecedent basis for this limitation in the claims since it is unclear which of “a plurality of translated images” in claim 1 “the set of translated images” are referring to. For the rest of this office action, examiner will interpret “the set of translated images” as “the plurality of translated images” in claims 5 and 18.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Estrada et al., US 20170061625 A1, published on March 2, 2017, 2017, filed on June 27, 2016, hereinafter Estrada, 
Zhang et al., US 20170148226 A1, published on May 25, 2017, filed on June 7, 2016, hereinafter Zhang
Goodfellow et al., "Generative Adversarial Networks", Proceedings of the International Conference on Neural Information Processing Systems (NIPS 2014). pp. 2672–2680, hereinafter Goodfellow, 
Lee et al., US 20160210551 A1, published on July 21, 2016, hereinafter Lee, 
Liu et al., CN 109635927 A, published on April 16, 2019 (machine translation), hereinafter Liu, and
Mirza et al., "Conditional generative adversarial nets." arXiv preprint arXiv:1411.1784 (2014), hereinafter Mirza.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada, in view of Zhang, and further in view of Goodfellow.
Regarding claim 1, Estrada discloses a method for improving a task performance of a computer-based object recognizer system to recognize a target object within an image, (Estrada: Figs. 10-11 and [0010]) the method comprising: 
Estrada: Figs. 10-11 and [0074]. In particular, “the image manipulation software module 1020” of Fig. 10, interpreted as the claimed “translator”, first generates synthetic images in 1120 of Fig. 11 and then translates them to translated images (1130-1195 of Fig. 11) based on real images ([0074]).)

improving the task performance of the computer-based object recognizer system to recognize the target object within a newly presented digital image by providing an object recognizer with a collection of training images, (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073]. The claimed “recognizer” is interpreted as the disclosed “image analysis software module” 540 of Fig. 5 or 1060 of Fig. 10 which is trained using images in 1035 and 1050 of Fig. 10. The claimed “computer-based object recognizer system” is interpreted as the overall system including the “recognizer”. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]) said collection of training images assembled from:
(1) the set of real-world images, (Estrada: 1050 of Fig. 10, Figs. 6 and 11, and [0068, 0074])
(2) the plurality of translated images, (Estrada: 1035 of Fig. 10, Fig. 11, and [0074]) and 
(3) 
Estrada does not disclose explicitly but Zhang teaches, in a field of analogous art, training a translator to produce a plurality of translated images of the target object, said translator comprising a first computer-based machine learning system. (Zhang: Figs. 2-3 and 5-6. [0025-0026, 0028, 0060-0061, 0072, 0095, 0103]. The claimed “translator” is interpreted as the disclosed “generative model” in Figs. 2 and 5-6, the claimed “translated images” are interpreted as the disclosed “images” 226 (Figs. 2 & 5) and 608 (Fig. 6), and the claimed “target object” is interpreted as the disclosed “IC” or “chip” in the design information ([0025]) or CAD images 208 in Figs. 2 and 5-6 ([0060]).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada’s disclosure with Zhang’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada) with the technique of training a translator (from Zhang) 
The combination of Estrada and Zhang, or Estrada {modified by Zhang}, does not disclose explicitly but Goodfellow teaches, in the same field of endeavor of generative adversarial networks or GAN, training a generative adversarial network (GAN) to produce a plurality of generated images of the target object, said GAN comprising a second computer-based machine learning system, and operating the GAN to produce the plurality of generated images. (Goodfellow: Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Zhang}’s disclosure with Goodfellow’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang}) with the technique of training a generative adversarial network (GAN) to produce a plurality of generated images of a target object and operating the GAN to produce the plurality of generated images (from Goodfellow) to yield no more than predictable use of prior art Estrada: Figs. 10-11 and [0064])
Therefore, it would have been obvious to combine Estrada with Zhang and Goodfellow to obtain the invention as specified in claim 1. 
Regarding claim 2, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 further comprising: creating a plurality of synthetic images of the target object; and wherein the translator training is performed using the plurality of Zhang: Figs. 2-3. The claimed “synthetic images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 300 in Fig. 3.)
Regarding claim 3, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 2 further comprising providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real- world images that corresponds with one of the plurality of synthetic images. (Zhang: 304 in Fig. 3.)
Regarding claim 4, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the translator comprises the first computer-based machine learning system having a convolutional autoencoder. (Zhang: Figs. 2 and 4-6. [0077, 0080-0081, 0113])
Regarding claim 5, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 further comprising: creating a plurality of synthetic images of the target object; wherein the translator comprises the first computer-based machine learning system having a convolutional autoencoder; and wherein the translator training includes providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real-world images that corresponds with one of the plurality of synthetic images, and where the convolutional autoencoder learns how to produce the set of translated images of the target object from the plurality of pairings. (Zhang: Figs. 2-6. The claimed “synthetic images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 300 in Fig. 3.)
Regarding claim 6, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the translator training includes providing the translator with a set of images generated from the second computer-based machine learning system. Estrada: as discussed above in regard to claim 1, simulated images such as generated images can be used “to augment or replace” actual or real-world images for deep learning or neural network training (Figs. 10-11 and [0064])) (Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments)) (Zhang: Figs. 2-6. “In one embodiment, the computer subsystem(s) are configured for generating a training dataset used for training the generative model, and the training dataset includes a set of pairs of a portion of other design information and an actual image generated for the portion of the other design information. … In particular, as shown in FIG. 3, different portions 300 of CAD and their corresponding actual images 302 may be aligned and cropped to produce pairs 304 of corresponding CAD portions and actual images.” [0072]) (As a result of combination, generated images from Goodfellow can be used “to augment or replace”, according to Estrada, “actual images” of Zhang for the similar reasoning and motivation as for claim 1.)
Regarding claim 12, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the plurality of generated images are produced by providing the GAN with Gaussian noise. (Goodfellow: Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, 2nd paragraph of section 1 discloses that “the generative model generates samples by passing random noise through a multilayer perceptron”, and first paragraph of section 5 discloses that “we used noise as the input to only the bottommost layer of the generator network.” Also, Fig. 1 shows a normal or Gaussian type probability distribution pg(G) which is defined “as the distribution of the samples G(z) obtained when z ~ pz” (section 4, 1st para.) and pz is the “input noise variables” (section 3, 1st para.) charactering a random noise (see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”). In other words, )
In the case where applicant disagrees with examiner’s above interpretation regarding Goodfellow’s disclosure of “providing the GAN with Gaussian noise”, examiner makes following obviousness argument. First of all, as discussed by Goodfellow, the input to the GAN is random noise (see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”). Secondly, a person of ordinary skill in the art would have recognized from Fig. 1 of Goodfellow that the probability distribution function pg is at least Gaussian-like distribution, where pg is defined “as the distribution of the samples G(z) obtained when z ~ pz” (Goodfellow: section 4, 1st para.) and pz is the “input noise variables” (Goodfellow: section 3, 1st para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a random noise such as a Gaussian noise, or a Gaussian-like noise or some other random noise as the input to GAN depending on specific applications, that is, these are simply design choices well within the capability of a person of ordinary skill. Applicant has not disclosed that selecting a Gaussian noise provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the selection taught by Goodfellow by using a random noise such as a Gaussian-like noise or the claimed Gaussian noise because both selection perform the same function of pitting the generative model against an adversary: a discriminative model that learns to determine Goodfellow: section 1, 2nd para.)
Therefore, it would have been obvious to one of ordinary skill in this art to modify Estrada {modified by Zhang and Goodfellow} with different design choices to obtain the invention as specified in claim 12.
Regarding claim 13, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the GAN uses a discriminative neural network initialized with the set of real-world images. (Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2.)
Regarding claim 15, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the GAN uses a generative neural network initialized with Gaussian noise. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). See discussions in regard to claim 12.)
Regarding claim 18, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 13 further comprising: wherein the GAN training includes initializing the discriminative neural network with the set of translated images. (Estrada: as discussed above in regard to claim 1, simulated images such as translated images can be used “to augment or replace” actual or real-world images for deep learning or neural network training (Figs. 10-11 and [0064])) (Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments)) (Zhang: Figs. 2-6.) (As a result of combination, translated images from Zhang can be used “to augment or replace”, according to Estrada, “training examples” (or actual images) in GAN training of Goodfellow for the similar reasoning and motivation as for claim 1.)
Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Zhang and Goodfellow} as applied to claims 4 and 1 discussed above, and further in view of Lee.
Regarding claim 9, which depends on claim 4, Estrada {modified by Zhang and Goodfellow} does not disclose explicitly wherein the convolutional autoencoder includes a loss function that is invoked iteratively during the translator training. However, invoking a loss function iteratively in training a neural network model or machine learning is well known and commonly practiced in the field of neural network training or machine learning as evidenced by the prior art of Lee. (Lee: [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Zhang and Goodfellow} disclosure with Lee’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang and Goodfellow}) with the neural network training technique of invoking a loss function iteratively during training (from Lee) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Zhang and Goodfellow} and the neural network training technique of invoking a loss function iteratively during training would continue to function as taught by Lee. One of ordinary 
Therefore, it would have been obvious to combine Estrada {modified by Zhang and Goodfellow} with Lee to obtain the invention as specified in claim 9.
 Regarding claims 10 and 19, Estrada {modified by Zhang and Goodfellow and Lee} discloses the method of claim 1 where the object recognizer includes a loss function that is invoked iteratively during the object recognizer training. (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073].) (Lee: [0063])
The reasoning and motivation to combine are the similar to those of claim 9.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Zhang and Goodfellow} as applied to claim 4 discussed above, and further in view of Lee and Liu.
Regarding claim 11, Estrada {modified by Zhang and Goodfellow and Lee} Estrada {modified by Zhang and Lee} discloses the method of claim 4 
wherein the convolutional autoencoder includes a first loss function that is invoked iteratively during the translator training; (Lee: [0063]) 
wherein the object recognizer includes a second loss function that is invoked iteratively during the object recognizer training; (Lee: [0063]

The reasoning and motivation to combine Estrada {modified by Zhang and Goodfellow} and Lee are the similar to those of claim 9.
Estrada {modified by Zhang and Goodfellow and Lee} does not disclose explicitly wherein the translator training is synchronized with the object recognizer training, where loss values from the second loss function are incorporated into calculations made by the first loss function. However, synchronizing the training of a first neural network with a first loss function with the training of a second neural network with a second loss function, wherein loss values from the second loss function are incorporated into calculations made by the first loss function is well known and commonly practiced in the field of neural network training as evidenced by the prior art of Liu. (Liu: Abstract and Fig. 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Zhang and Goodfellow and Lee} disclosure with Liu’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang and Goodfellow and Lee}) with the technique of synchronizing the trainings of two neural networks with each having a respective loss function (from Liu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a Liu: Abstract and Fig. 1.), i.e., the translator and the object recognizer in our particular case.
Therefore, it would have been obvious to combine Estrada {modified by Zhang and Goodfellow} with Lee and Liu to obtain the invention as specified in claim 11.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Zhang and Goodfellow} as applied to claim 1 discussed above, and further in view of Mirza.
Regarding claim 14, Estrada {modified by Zhang and Goodfellow} discloses the method of claim 1 wherein the GAN uses a discriminative neural network initialized with the set of real-world images, Goodfellow: Abstract, Figs. 1-2, section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2.)
Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Zhang and Goodfellow} disclosure with Mirza’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang and Goodfellow}) with the neural network training technique of using labeled real-world images (from Mirza) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Zhang and Goodfellow} and the neural network training technique of using labeled real-world images would continue to function as taught by Mirza. One of ordinary skill in the art would be motivated to make the combination since Mirza’s technique would provide a practical and/or alternative implementation of the method from Estrada {modified by Zhang and Goodfellow} and thus would enable a better method for improving the training of a computer-based object recognizer due to the alternative implementation made possible by Mirza’s technique.

 Regarding claim 16, Estrada {modified by Zhang and Goodfellow and Mirza} discloses the method of claim 1 wherein the GAN uses a discriminative neural network and a generative neural network, and wherein GAN training includes initializing the generative neural network with Gaussian noise and initializing the discriminative neural network with the set of real-world images, where each image in the set of real-world images is labeled according to the target object. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2. See also discussions regarding claim 12.) (Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
The reasoning and motivation to combine are the similar to those of claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669